Name: Commission Regulation (EEC) No 1864/91 of 28 June 1991 fixing the minimum selling price for the purposes of the standing invitation to tender opened by Regulation (EEC) No 1863/91
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 168/4929 . 6. 91 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1864/91 of 28 June 1991 fixing the minimum selling price for the purposes of the standing invitation to tender opened by Regulation (EEC) No 1863/91 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), Having regard to Commission Regulation (EEC) No 1863/91 of 28 June 1991 , authorizing certain intervention agencies to put up for sale by tender 246 000 tonnes of common wheat for export in the form of flour (3), and in particular Article 3 thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for the intervention on the market in cereals (4), as amended by Regulation (EEC) No 2203/90 (*), stipulates that when cereals held by intervention agencies are sold they shall be sold by tender ; Whereas Commission Regulation (EEC) No 1836/82 (6), as last amended by Regulation (EEC) No 2619/90 Q, lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas Commission Regulation (EEC) No 1863/91 authorizes certain intervention agencies to put up for sale by tender 246 000 tonnes of common wheat for export in the form of flour ; whereas the said Regulation states that, by way of derogation from Article 5 (3) of Commission Regulation (EEC) No 1836/82, a minimum selling price is to be fixed ensuring equality of supply conditions throughout the Community when the new harvest is taken into account ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 The minimum selling price for the purposes of the stand ­ ing invitation to tender issued under Regulation (EEC) No 1863/91 , shall be ECU 155,44 per tonne. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 353 , 17. 12 . 1990, p. 23 . (3) See page 47 of this Official Journal . (4) OJ No L 139 , 24. 5. 1986, p. 36 . 0 OJ No L 201 , 31 . 7. 1990, p. 5 . (') OJ No L 202, 9 . 7 . 1982, p. 23 . O OJ No L 249, 12. 9 . 1990, p. 8 .